483 So. 2d 881 (1986)
Elsie PRAGER, Appellant,
v.
MARKS BROTHERS COMPANY, Appellee.
No. 85-1134.
District Court of Appeal of Florida, Third District.
March 4, 1986.
Horton, Perse & Ginsberg and Edward Perse, Miami, Stephen Nelson, for appellant.
Ponzoli & Wassenberg and Steven B. Sundook, Miami, for appellee.
Before HENDRY, HUBBART and FERGUSON, JJ.
PER CURIAM.
The final summary judgment under review is affirmed, as it appears without genuine material dispute that the defendant herein committed no act of negligence in this case. The plaintiff herein slipped on some dirt as she was walking in a large curbside flowerbox which was being constructed by the defendant on Miracle Mile in Coral Gables, Florida. The record affirmatively demonstrates that the unfinished flowerbox did not represent, in any sense, a dangerous condition for which a warning, as urged, was necessary. This being so, summary judgment was properly entered below for the defendant. See Clark v. Lumbermans Mutual Insurance Co., 465 So. 2d 552 (Fla. 1st DCA 1985); Cassel v. Price, 396 So. 2d 258 (Fla. 1st DCA), pet. for review denied, 407 So. 2d 1102 (Fla. 1981).
Affirmed.